Title: From James Madison to James Simons (Abstract), 30 March 1805
From: Madison, James
To: Simons, James


30 March 1805, Department of State. “Mr. Bartholomews account ought to be stated against the United States supported by your Certificate that the Seamen were actually landed in the United States, or other equivalent proof, and forwarded to the Auditor of the Treasury. It would also be useful to transmit with it a certificate of some respectable men conversant with the subject, that the rate charged pr. Man is reasonable. The papers are returned.”
